Citation Nr: 0711339	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-39 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This appeal comes before the Board of Veterans Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The veteran's current level of bilateral hearing acuity does 
not constitute a disability for which service connection can 
be granted under applicable VA regulations.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
service, and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a June 2004 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in June 2004, prior to the 
adjudication of the claim in August 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  This principle has been fulfilled by the June 
2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims for service connection.  There is no duty to 
provide another examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); 

Service connection will be rebuttably presumed for certain 
chronic diseases, to include sensorineural hearing loss, 
which are manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran contends that he has hearing loss due to in-
service exposure to tanks and artillery noises.

The veteran's service medical records show that on entrance 
examination in February 1966, audiometric testing revealed 
pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz 
as 10, -5, 5, 5, and 5, respectively in the right ear and as 
0, 0, 5, 0, and 0 respectively in the left ear.  

On separation examination in February 1968, audiometric 
testing revealed pure tone thresholds at 500, 1000, 2000, and 
4000 Hertz as 0, 5, 5, and 5, respectively in the right ear 
and as 0, 5, 5, and 10 respectively in the left ear.  Pure 
tone thresholds at 3000 Hertz were not provided.  

Post service, VA treatment records dated in 2004 are silent 
for complaints or diagnoses of hearing loss. 

The veteran underwent a VA audiological examination in July 
2004 in connection with his compensation claim and no 
diagnosis was provided.  Physical examination was 
unremarkable.  The examiner noted that audiometric testing 
produced invalid results.  The audiologist indicated that it 
appeared that the veteran was making a conscious effort to 
deceive which was substantiated with a positive Stenger test.  
The examiner concluded that it was less likely than not that 
any current possible hearing loss is related to service.   

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 
defines hearing disability for VA compensation purposes. That 
regulation prohibits a finding of hearing disability where 
threshold hearing levels at 500, 1000, 2000, 3000, and 4000 
Hz are all less than 40 decibels and at least three of those 
threshold levels are 25 decibels or less.  Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran has 
indicated exposure to acoustic trauma during service, however 
current VA examination in July 2004 failed to show hearing 
loss in either ear.  Accordingly, there is no evidence that 
the veteran currently has any hearing loss disability that 
meets the criteria set forth in 38 C.F.R. § 3.385.  
Therefore, the appellant's claim for service-connected 
disability benefits for hearing loss cannot be granted.

The Board has considered the veteran's written statements 
submitted in support of his arguments that he has hearing 
loss as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without the corroboration of an actual 
clinical diagnosis of hearing loss his statements do not 
constitute competent evidence of a diagnosis of hearing loss, 
nor do they establish a nexus between hearing loss and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and his appeal 
must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


